FH.ED

APR 12 2019
IN THE UNITED STATES DISTRICT COURT §§§,!§t%fsm%g§‘§§'a
FOR THE DISTRICT OF MONTANA 'V“SS°“‘a D*"‘S*°“
BUTTE DIVISION
UNITED STATES OF AMERICA, Cause No. CR 17-16~BU-DLC
CV 19-17-BU-DLC
Plaintiff/Respondent,
vs. ORDER DISMISSING § 2255
M()TION AND DENYING
BENJAMIN CALVIN BROOKS, CERTIFICATE OF
_ APPEALABILITY
Defendant/Movant.

 

 

On April 12, 2019, Defendant/Movant Brooks filed a motion to vacate, set
aside, or correct the sentence under 28 U.S.C. § 2255. Brooks is a federal prisoner
proceeding pro se.

Brooks’s motion also requests the return of cash he claims was taken from
him. That part of the motion is addressed in a separate order.

Brooks pled guilty to being a felon in possession of a firearm and was
sentenced to serve 30 months in prison. See Minutes (Doc. 76); Judgment (Doc.
100) at 2-3. On May 7, 2018, he filed a timely notice of appeal. The appeal is
pending in the Ninth Circuit Court of Appeals. Oral argument is currently set for
June 4, 2019. See United States v. Brooks, No. 18-30099 (9th Cir. filed May 7,

2018).

A § 2255 motion is the equivalent of a petition for writ of habeas corpus.
See, e.g., United States v. Hayman, 342 U.S. 205, 210-19 (1952). “Habeas review
is an extraordinary remedy and will not be allowed to do service for an appeal.”
Bousley v. United States, 523 U.S. 614, 621 (1998) (quoting Reea' v. Farley, 512
U.S. 339, 354 (1994), and Sunal v. Large, 332 U.S. 174, 178 (1947)).
Consequently, district courts do not consider § 2255 motions while an appeal is
pending or before the time for seeking further direct review has expired. See, e.g.,
Feldman v. Henman, 815 F.2d 1318, 1320 (9th Cir. 1987) (as amended); United
States v. Deeb, 944 F.2d 545, 548 (9th Cir. 1991); Rule 5, Rules Goveming § 2255
Proceedings for the United States District Courts, advisory committee’s note
(quoting Womack v. United States, 395 F.2d 630, 631 (D.C. Cir. 1968)); see also
United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997).

The Court will not entertain a § 2255 motion unless and until Brooks’s direct
appeal is exhausted, including any proceedings in the United States Supreme
Court. See Grijl`th v. Kentucky, 479 U.S. 314, 321 n.6 (1987). When it is the
appropriate time to file a § 2255 motion, Brooks will be required to assert in one
motion all claims for relief he wishes the Court to consider. See generally 28
U.S.C. §§ 2255(h), 2244(b).

This law is well-settled. A certificate of appealability is not warranted.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (quoting Slack v. McDam`el, 529

U.S. 473, 484 (2000)).

Accordingly, IT IS ORDERED:

l. Brooks’s § 2255 motion (Doc. 128) is DISMISSED WITHOUT
PREJUDICE as premature No action will be taken on it.

2. A certificate of appealability is DENlED. The Clerk of Court shall
immediately process the appeal if Brooks files a Notice of Appeal of this Order.

3. The clerk shall close the civil file by entering a judgment of` dismissal

DATED:his ll+b` day OrAprii 20/1£4
51 %MMM

Dana L. Christensen, Chief` Judge
United States District Court

